7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 6/1/2022.
Acknowledgment is made of applicant’s claim as a CON of 17/033697, filed 9/26/20.
Acknowledgment is made of applicant’s claim for priority of CN 201910984747.8 filed in China on 10/16/2019.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-9, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2019/0129213 in view of Tsubata US 2011/0149172.
Claim 1: Cho et al. disclose a display device, comprising: 
(Fig. 5) a first display panel 140 (shutter polarizing layer 150/shutter layer 160/quantum rod layer 170) [0074] [0084] (Note: shutter layer 160 is formed with liquid crystal molecules, referred to as “liquid crystal panel”) [0089] comprising: 
(Fig. 6) a first pixel unit 160 (shutter layer) [0074], comprising a first sub-pixel and a second sub-pixel (shutter layer 160 includes a plurality of operating units “A” correspond to the plurality of pixels P of the liquid crystal panel 110) [0087],
(Figs. 5, 6) a second display panel 110 (liquid crystal layer 114, substrates 111/113 and polarizing plates 123, 130) [0058-0061], disposed above the first display panel 140.
(Fig. 6) the first display panel 140 further comprises a first substrate 160 disposed between the first sub-pixel “A” (shutter layer 160 includes a plurality of operating units “A”) and the second display panel 110, and a first transparent conductive layer 162/164  [0092], wherein the first transparent conductive layer 162/164 is disposed on the first substrate 160 and adjacent to the second display panel 110.
except
wherein the first sub-pixel and the second sub-pixel are configured to be switched together
an active component, wherein the first sub-pixel comprises a first sub-pixel electrode, the second sub-pixel comprises a second sub-pixel electrode, and both of the first sub-pixel electrode and the second sub-pixel electrode are electrically connected to the active component, 
the active component includes an active layer, a source, a first drain, and a second drain, and a gate which is overlapped with the active layer, 
the pattern profiles of the first drain and the second drain are independent; and 
the first drain and the second drain are both correspond to one source and extend from the active layer toward a same side of the active layer to respectively connect to the first sub-pixel electrode and the second sub-pixel electrode; and 
however Tsubata teach
(Fig. 1) wherein the first sub-pixel (17a) and the second sub-pixel (17c) are configured to be switched together (pixel electrodes 17a and 17c are electrically connected with each other, switched together by active component 12 ) [0062]
(Fig. 1) an active component 12 (transistor) [0065], wherein the first sub-pixel comprises a first sub-pixel electrode 17a, the second sub-pixel comprises a second sub-pixel electrode 17c, and both of the first sub-pixel electrode 17a and the second sub-pixel electrode 17c are electrically connected to the active component 12 (drain electrode 9 of the transistor 12 and the first/third pixel electrodes 17a/17c are electrically connected) [0065], 
(Fig. 1) the active component 12 (transistor) includes an active layer (a semiconductor layer) [0067], a source 8 (connected to data line 15), TFT drain electrode 9, a first drain 27 (connected to pixels 17a) and a second drain 47 (connected to pixels 17c), and a gate 16 (scanning signal line 16 doubles as gate electrode) [0077] which is overlapped with the active layer 12, 
(Fig. 1) the pattern profiles of the first drain 9/27 and the second drain 9/27/47 are independent; and 
(Fig. 1) the first drain 9/27 and the second drain 9/27/47 are both correspond to one source 8 and extend from the active layer (semiconductor layer) toward a same side (lower side) of the active layer to respectively connect to the first sub-pixel electrode 17a and the second sub-pixel electrode 17c; 
It would have been obvious to one of ordinary skill in the art to modify Cho's invention with Tsubata’s structure in order to provide improved production yield, as taught by Tsubata [Abstract].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 2-5, 13-17, 20: Cho et al. disclose
Claim 2: (Figs. 5, 6) the second display panel 110 comprising a second transparent conductive layer (liquid crystal panel 110 includes a pixel electrode, a common electrode…; known in the art as being transparent conductive layers) [0061].
Claim 3: (Figs. 5, 6) the first display panel 140 further comprising a polarizing film 150 (polarizing layer), wherein the first transparent conductive layer 162/164 is disposed between the polarizing film 150 and the first pixel unit 160 (shutter layer) and the display device further comprising an adhesive layer (inherent) disposed between the polarizing film 120 and the second display panel 110.
Claim 4: (Figs. 5, 6) wherein the second display panel 110 comprises a second pixel unit “P” (plurality of pixels P of the liquid crystal panel 110 corresponding to a plurality of operating units “A”of the shutter layer 160) [0087], the first pixel unit 160 comprises a first pixel electrode area “A”, the second pixel unit 110 comprises a second pixel electrode area “P”, and the first pixel electrode area “A” is overlapped with at least 50% of the second pixel electrode area “P” (as shown in Fig. 6).
Claim 5: (Fig. 6) wherein the first pixel electrode area “A” is a sum of an area of first sub-pixel electrode 162 and an area of the second sub-pixel electrode 164 [0092].
Claim 13: (Fig. 6) the second display panel 110 comprises a second pixel unit “P” [0087], wherein the second pixel unit “P” comprises a plurality of sub-pixels “P”, and the plurality of sub-pixels “P” are electrically independent of each other (inherent).
Claim 14: (Fig. 6) the first display panel 140 (150/160/170) further comprises a polarizing film 150, wherein the first transparent conductive layer 162/164 is disposed between the first substrate (160) and the polarizing film 150.
Claim 15: (Fig. 5) the second display panel 110 comprises a second substrate 111, a polarizing film 124 [0068] and a second transparent conductive layer 122 (protective film) [0068], wherein the second transparent conductive layer 122 is disposed between the second substrate 111 and the polarizing film 124.
Claim 16: (Fig. 6) a diffuser 180 [0096] disposed between the first display panel 140 and the second display panel 110.
Claim 17: (Fig. 6) a backlight module 20/90 (LGP) [0049], wherein the first display panel 140 is located between the second display panel 110 and the backlight module 20/90.
Claim 20: (Fig. 5) an adhesive layer 124 (polarizing film 124 includes polyvinyl alcohol PVA, i.e., adhesive material), wherein the second display panel 110 is attached to the first display panel 140 through the adhesive layer 124.

Claims 7-9:
Tsubata teaches
Claim 7: (Fig. 16) a quantity of the plurality of sub-pixels is three (three pixels 17a, 17b, 17c) [0062].
Claim 8: (Fig. 1) the first pixel unit further comprises a third sub-pixel 17b [0062].
Claim 9: (Fig. 1) the third sub-pixel (17b), the first sub-pixel (17a), and the second sub-pixel (17c) are configured to be switched together (by the same TFT 12).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2019/0129213, Tsubata US 2011/0149172 as applied to claim 1 above, and further in view of Kitajima et al. US Pat. 5475396.
Claims 10-12:
Kitajima et al. teach
Claim 10: (Fig. 14) the first display panel further comprises a data line 41, wherein the active component (45/46) is connected to the data line 41, and the data line 41 is located between the first sub-pixel electrode 47 and the second sub- pixel electrode 48 [Col. 10, lines 11-21].
Claim 11: (Fig. 13) the first display panel further comprises a data line 41, wherein the active component (45/46) is connected to the data line 41, and the first sub-pixel electrode 47 is located between the second sub-pixel electrode 48 and the data line 41.
Claim 12: (Fig. 13) wherein the first pixel unit further comprises a pixel connection electrode (43) electrically connected between the second sub-pixel electrode 48 and the active component 45, and the second sub-pixel electrode 48 is farther away from the active component (45) than the first sub-pixel electrode 47.
It would have been obvious to one of ordinary skill in the art to modify Cho's invention with Katajima’s structure in order to provide improved redundancy in faulty cases, as taught by Katajima [Col. 9, lines 54 – Col. 10, line 10];

Claims 6, 7, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2019/0129213, Tsubata US 2011/0149172 as applied to claim 1 above, and further in view of Nakamoto US 2010/0033655.
Claims 6, 7, 18, 19: Cho et al. disclose as above 
Nakamoto teaches 
Claim 6: (Fig. 1) the second pixel unit (upper LC panel) comprises a plurality of sub- pixels 221, and each of the plurality of sub-pixels comprises a color filter (R/G/B) [0084].
Claim 7: (Fig. 1) a quantity of the plurality of sub-pixels is three (R/G/B) [0084]
Claim 18:  (Fig. 1) the first display panel (lower “second LC panel”) further comprises two substrates 210/230 (lower substrates) [0078] and a display medium 226 (LC layer) [0080] disposed between the two substrates 210/230
Claim 19: (Fig. 1) the first pixel unit 208 (pixel electrode 208 formed on active matrix substrate 210) [0082] is disposed between the first substrate 230 and the display medium 226 (each of the first/second liquid crystal panels includes a color filter substrate 210/220, an active matrix substrate 210/230 and a LC layer 226) [0080]
It would have been obvious to one of ordinary skill in the art to modify Cho's invention with Nakamoto’s structure in order to provide improved display contrast of a liquid crystal display apparatus, as taught by Nakamoto [0002];
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871